Title: To Thomas Jefferson from Robert Smith, 10 March 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Mar. 10. 1808—
                  
                  From Mr. Tazewells letter it appears that the Evidence addresd in these trials will not soon be transmitted to us. When received it will be forwarded you. Then you will be enabled to judge of the propriety of the several Sentences of the Courts Martial—Respectfy
                  
                     Rt Smith 
                     
                  
               